Concurring Opinion.
Myers, J.
— Concurring in the opinion by Mr. Justice Spencer, I am constrained to suggest additional legal grounds for affirmance, which impress me.
Conceding for the purpose of argument, that the contract in question, if it were free from fraud or misrepresentation in its inducement, might be prohibited on grounds of public policy, it would be so because of a public interest, but the public as such can have no interest in the inducement itself. That pertains to the parties alone, and if the contract is procured by fraud or misrepresentation as to the thing itself, which is the inducement to the contract, such as misrepresentation of the value, or fraud which forms the main consideration for it, then it appears to me that that portion of the contract is so far severable from the remainder, where the whole contract is not one involving a course of conduct 'or action, in itself violative of some public policy, that the individual should not be punished because he has been overreached by false representation or fraud, because if that be true, then such rule would put a premium upon such conduct, and lead to greater abuses, than to arrest it where the injured party would have stopped, had he not been led into it by the fraud, which is a separable incident of the transaction, from the portion which is prohibited on grounds of public policy.
As an incident of this view, so long as the prohibited portion of the contract is unexecuted, or the illegal part put in operation, so as to put both parties in pari delicto, as to the unlawful thing, there ought, in my judgment to be, and the law recognizes, not the right to enforce the contract, but the right of the party who has been defrauded into its execution, to avoid it, a very different thing from a contract *385not induced by fraud or false representations. It is not claimed that any part of the illegal portion of the contract was performed, or its performance undertaken. The cases relied on by appellant are cases seeking enforcement of, and not relief from such contracts, presenting a very different proposition. The rule is announced in many cases. It is stated thus, in 9 Cyc. 551: “ Where the parties to a contract against public policy or otherwise illegal are not in pari delicto, or equally guilty, which they may not be, and where public policy is considered as advanced by allowing either, or at least the more excusable of the two, to sue for relief against the transaction, relief is given to him. The cases of this character are generally where the party asking to be relieved from the effect of an illegal agreement, was induced to enter into the same by means of fraud. Here he is not regarded as being in pari delicto with the other party, and the court may relieve him.” This rule is sustained by, Meridian Life, etc., Co. v. Eaton (1908), 41 Ind. App. 118, 81 N. E. 667, 82 N. E. 480; McDonald v. Smith (1905), 139 Mich. 211, 102 N. W. 668; Donnelly v. Rees (1903), 141 Cal. 56, 74 Pac. 433, and cases cited; Colby v. Title Ins., etc., Co. (1911), 160 Cal. 632, 117 Pac. 913, 916, 918, 35 L. R. A. (N. S.) 813, Ann. Cas. 1913 A 515, and cases cited; Vitoreno v. Corea (1891), 92 Cal. 69, 28 Pac. 95; McColgan v. Muirland (1905), 2 Cal. App. 6, 82 Pac. 1113, 1115, and eases cited; Mobile, etc., R. Co. v. Dismukes (1891), 94 Ala. 131, 10 South. 289, 17 L. R. A. 113, and note; Pfeuffer v. Maltby (1881), 54 Tex. 454, 38 Am. Rep. 631, and cases cited; Crescent Ins. Co. v. Bear (1887), 23 Fla. 50, 1 South. 318, 11 Am. St. 331; Harper v. Harper (1887), 85 Ky. 160, 3 S. W. 5, 7 Am. St. 583, 587, 588, note; Manchester, etc., R. Co. v. Concord D. Co. (1889), 66 N. H. 100, 20 Atl. 383, 49 Am. Rep. 582, 9 L. R. A. 689, 696, and cases cited; Duval v. Wellman (1891), 124 N. Y. 156, 26 N. E. 343, and cases cited; Schermerhorn v. Talman (1856), 14 N. Y. 93, 123-*386125, and cases cited; Webb v. Fulchire (1843), 25 N. C. 485, 40 Am. Dec. 419; Hobbs v. Boatright (1906), 195 Mo. 693, 93 S. W. 934, 113 Am. St. 709, 5 L. R. A. (N. S.) 906, 912, 915; Green v. Corrigan (1885), 87 Mo. 359; Stewart v. Wright (1906), 147 Fed. 321, 329, 334, 77 C. C. A. 499; Pullman Palace Car Co. v. Central Transp. Co. (1897), 171 U. S. 138, 150, 151, 18 Sup. Ct. 808, 43 L. Ed. 108, 113, 114, and cases cited; Pullman Palace Car Co. v. Central Transp. Co. (1891), 139 U. S. 62, 11 Sup. Ct. 489, 35 L. Ed. 69; Hational Bank, etc., Co. v. Petrie (1903), 189 U. S. 423, 23 Sup. Ct. 512, 47 L. Ed. 879, 881, and cases cited; Bump, Fraudulent Conveyances (4th ed.) §436, and cases cited; Almy v. Orne (1896), 165 Mass. 126, 42 N. E. 561. In Hobbs v. Boatright, stipra, plaintiff entered into an unlawful enterprise with the defendants, to defraud others, and the defendants obtained his money by fraud. It-was held that he was not in pari delicto, on account of the fraud, and was allowed to recover for that reason. In Donnelly v. Rees, supra, a conveyance of land was made by the grantor without consideration, to defraud his creditors. The granteeshowever, had procured the conveyance to them by fraud. After the death of the grantor, his heirs brought suit to set aside the conveyance. It was claimed by the defendants that a court of equity will not grant relief to a person who has made a deed to defraud creditors. The court held that the rule had no application in the case, because the deed was procured by the fraud of the defendants, citing a number of authorities. The court said: “The reason of the rule is variously given in the authorities cited; and all the reasons given are good. Commonly it is said merely that the parties are not in pari delicto — the offense of the party imposed upon being trivial in comparison with that of the other, who is not only guilty of the fraud common to the two, but of a more heinous fraud, in which he alone participated. Another statement of the rule is, that it is founded on ‘the necessity of preventing imposition/ or, as otherwise ex*387pressed, ‘of preventing the perpetration of a greater fraud by the grantee’ (Bump, Fraudulent Conveyances §436), which is also' a weighty consideration. For. otherwise the rule would in effect hold out a reward to designing persons, who would find in its operation a ready means of defrauding others; of which the case at bar furnished an instructive illustration.”
It is said in 9 Cyc. 522, note, “This rule has been applied, for example, where a person was induced by the fraud of another to make a conveyance of property in pursuance of an agreement which was illegal on the ground of champerty, and sought to get the conveyance set aside in chancery. It was held that as the grantor had been induced to enter into the agreement by the fraud of the grantee, he was entitled to relief. Reynell V. Sprye [1852], 1 DeG. M. & G. *660, 21 L. J. Ch. 633, 50 Eng. Ch. 510. So where a debtor offered his creditors a composition of five shillings on the pound, and one of the creditors refused to assent unless the debtor would pay him £50 additional in fraud of the other creditors, and the debtor paid him the money and he assented to the composition agreement, it was held that the debtor could recover the money. The parties were regarded as not in equal guilt, because the one had the power to dictate and the other no alternative but to submit. Atkinson v. Denby [1861], 6 H. & N. 778. So where a husband falsely represented to his wife that she was liable for certain debts, and that the creditors would take her property, and influenced by this, and intending to defraud such creditors, she transferred her property to him, it was held that the deed would be set aside. Boyd v. De la Montagnie [1878], 73 N. Y. 498, 29 Am. Rep. 197.”
"Where one enters into a contract, which is contrary good morals and public policy, and is induced to. enter into the contract by the fraud of the other party, such fraud is anterior to, and independent of the contract. The fraud is a tort. As was said by the Supreme Court of the United *388States in National Bank, etc., Co. v. Petrie, supra, “The right not to be led by fraud to change one’s situation is anterior to and independent of the contract. The fraud is a tort. Its usual consequence is that as between the parties the one who is defrauded has a right, if possible, to be restored to his former position. That right is not taken away because the consequence of its exercise will be the undoing of a forbidden deed. That is a consequence to which the law can have no objection, and the fraudulent party, who otherwise might have been allowed to disclaim any different obligation from that with which the other had been content, has lost his right to object because he has brought about the other’s consent by wrong.”
There is another rule in regard to a contract against good morals or public policy which is applicable to this case. It is stated as follows in 9 Cyc. 554: “By the weight of authority, where money has been paid in consideration of an executory contract or purpose which is illegal, the party who has paid it may repudiate the agreement at any time before it is executed, and reclaim the money, for there is a locus pcenitentice. And on the same principle, goods that have been delivered under an illegal agreement or for an illegal purpose, may be reclaimed, and recovered back, so long as the agreement or purpose remains unexecuted. "Where a person has paid money to another upon the illegal consideration of procuring him a public office or stopping a prosecution, he may repudiate the agreement while it remains executory and recover back the money. So where one deposited a sum of money in a bank, to be paid to a sheriff when he should secure the pardon of the owner’s brother, who was then in the penitentiary, it was held that he could recover the money so long as it remained in the possession of the bank. The rule seems to be, that it is only where there has been no part performance that the action will lie. * * But there are rulings to the contrary which enable the party to sue if the agreement is not completely executed. *389* * * An agreement will be enforced (and necessarily rescinded), even if it is incidentally or indirectly connected with an illegal transaction, provided it is supported by an independent consideration, or if the plaintiff will not require the aid of the illegal transaction to make out his ease.” 9 Cyc. 555, notes 78, 81, 89.
The rule is disclosed in the following cases: DeLeonis v. Walsh (1903), 140 Cal. 175, 73 Pac. 813, 815; Wasserman v. Sloss (1897), 117 Cal. 425, 49 Pac. 566, 38 L. R. A. 176, 59 Am. St. 209, and cases cited; Ware v. Spinney (1907), 76 Kan. 289, 298, 91 Pac. 787, 13 L. R. A. (N. S.) 267, 13 Ann. Gas. 1181, and authorities cited; Hardy v. Jones (1901), 63 Kan. 8, 64 Pac. 969, 88 Am. St. 223, and note 225; Kiewert v. Rindskopf (1879), 46 Wis. 481, 1 N. W. 163, 32 Am. St. 731; Souhegan Nat. Bank v. Wallace (1881), 61 N. H. 24; Sampson v. Shaw (1869), 101 Mass. 145, 3 Am. Rep. 327; Mueller v. Stoecker Cigar Co. (1911), 89 Neb. 438, 131 N. W. 923, 34 L. R. A. (N. S.) 573; Leadbetter v. Hawley (1911), 59 Or. 422, 505, 506, 117 Pac. 289; McCall v. Whaley (1908), 52 Tex. Civ. App. 646, 115 S. W. 658, and cases cited; Congress, etc., Spring Co. v. Knowlton (1880), 103 U. S. 49, 26 L. Ed. 347. In Leadbetter v. Hawley, supra, the plaintiff being a stockholder in the Crown-Columbia Pulp and Paper Company, and the owner of $50,000 of its bonds, delivered them to the defendant, who claimed to be also a stockholder in that company, on the agreement that the defendant should retain the ownership of his stock, and vote the same as directed by the plaintiff, or would allow the plaintiff to vote it at all the stockholders’ meetings of the corporation for the protection of the interest and holding of plaintiff in the corporation, to all of which the defendant agreed, but that afterwards the plaintiff discovered that the defendant did not own any stock in the company, and by reason of his misrepresentations on this subject, had deceived and defrauded the plaintiff. The court on page 424 said, “A contract becomes executed when all is done that *390its terms require to be performed. Until that situation is attained, the contract is executory." On petition for rehearing, the court on page 426 said: “As we understand the defendant’s petition for a rehearing of this action, he complains that the effect of our decision reversing the judgment of the circuit court is to allow the plaintiff to allege the fraud of the defendant as a cause of action and to recover on proof of the illegality of the transaction narrated in the complaint and testimony. He insists also in substance that, if the plaintiff would recover his bonds because of the vice of the agreement by which he was induced to part with them, he must in so many words confess its unlawfulness and ask to be relieved from its burden. 3. As to the fraud, it is alleged as the inducement which led the plaintiff to make the contract, whether legal or not. No one seeks to recover damages for fraud, but rather for its hurtful effect. It is a mere incident o'f the transaction in question. Indeed, for the purpose of recovering property with which the plaintiff may have parted under an agreement, void as against public policy, but which is yet executory, it matters not whether he entered into the arrangement by reason of the fraud of the other party or of his own free will and accord. Although in pari delicto, as held in Cone v. Russel [1891], 48 N. J. Eq. 208 [21 Atl. 847], the recanting party may be restored to his own, if the place of repentance has not been passed, by the complete execution of the illegal contract. Much more is he entitled to relief if he has been deceived by the other party and drawn into an offense against public policy. 4. Again, it is not necessary as a matter of pleading that the plaintiff should come into a court of law, prefacing his complaint with a peccavi, and a general confession of his faults in the matter in hand, for those are legal conclusions. He has stated all the facts from his standpoint, including the guile of the defendant leading the plaintiff into the situation from which he asks the court to extricate him. On any pleading the party making it is entitled to the *391benefit of any legal conclusion which may be properly drawn from the facts stated. So in this case, if it can be discerned as a matter of law, that the agreement in pursuance of which the plainitff parted with his bonds was contrary to public policy and hence void, he may rely on the further conclusion that he is entitled to recoAer the property, provided the unlawful convention is still in the executory stage. The legal effect of the complaint is that the moving party is proceeding in disaffirmance of the iniquitous agreement in question. That it is yet executory arises from the fact that the delivery of the bonds by the plaintiff is the only act of performance by either party. None of the things to be done by the defendant has yet been performed. "While this condition exists, the plaintiff may retrace his steps, and by appropriate litigation recover his property; for, if the agreement was void as against public policy, it would not operate to pass the title to one who is a party to the illegal transaction. In Congress, etc., Spring Co. v. Knowlton, supra, the trustees of a corporation devised a scheme to increase its capital stock, whereby on payment of 80 per cent of the par value of the new stock, as called for by the trustees, subscribers to the same should receive fully paid certificates, but in default of meeting all the calls a delinquent should forfeit what he had already paid. Enowlton, a party to this arrangement, paid part of the 80 per cent and failed to pay the remainder. The corporation refused to issue to him the new stock or to repay the money he had advanced. The court sustained him in recovering his payments, on the ground that, although the scheme was void as against public policy, and he was a party to it, yet, as it was still part executory, he was entitled to his money. In Cone v. Russel [1891], 48 N. J. Eq. 208 [21 Atl. 847], the complainants had executed a proxy, irrevocable in its terms, empowering the defendants to vote certain shares of stock owned by complainants, so as to accomplish certain results in the management of the corporation issuing the stock — among others, the employment *392of one of the complainants as manager of the concern at a large salary. The vice chancellor held that, although the complainants were in pari delicto, they were entitled to relief against the illegal agreement, to have the proxy can-celled, and to be restored to their former situation. To the same effect is Sheppard v. Rockingham Power Co. [1909], 150 N. C. 776, 64 S. E. 894. Many other cases might be cited, but the controlling principle in them all is that, until an agreement void as against public policy is fully executed, either party may retreat, and by appropriate proceedings the court will restore him as far as possible to his previous state.”
In Souhegan Nat. Bank v. Wallace, supra, it was held that an agent who has money furnished him for the purpose of secretly securing the return of stolen securities, is liable for the balance of such money remaining unexpended in his hands. In this case the court said: “And adopting even the defendant’s theory, that the money was knowingly advanced by the plaintiffs for an illegal purpose, he can not be permitted to retain the benefit which, in his representative capacity he seeks to derive from the wrongful act of his intestate; for it is consonant to the letter as well as to the spirit of the law, that, as such alleged purpose was not fully executed, there was a locus paenitentiae as to the unexpended balance of the money of which the plaintiffs might legally and properly avail themselves. ’ ’
In Ware v. Spinney, supra, the court said: “The illegality that defeats a recovery of the money is not in the intent alone. It has been well said: 'persons may not be punished either in civil or criminal courts for unlawful intentions. It is the consummation of these unlawful intentions that places á party without the law. If the unlawful intention or transaction is not carried out, if nothing is done under it, my servant has my property, and I am entitled to its return. As in the present ease, he is acting under a special agency which I have a right to revoke at any time before perform*393anee, and, when so revoked, I am entitled to my own. It cannot be better public policy to deny me a recovery of the stock than to encourage my agent to commit a criminal offense.’ (Wasserman v. Sloss [1897], 117 Cal. 425, 59 Am. St. 209, 49 Pac. 566, 38 L. R. A. 176.) Until the contemplated action is executed — the money converted to the illegal use — the parties are given an opportunity to repent and riscind, and the doctrine of locus paenitenliae, as it is called, is applied. ‘Seeing the error of his ways, the law says a party may withdraw from the transaction; and it extends to him a helping hand by offering the inducement of giving back to him anything of value with which he has parted.’ (Wasserman v. Sloss, supra.) The same view was well expressed by the supreme court of Maine where it was said: ‘ The law encourages a repudiation of the illegal contract, even by a guilty participator, as long as it remains an executory contract or the illegal purpose has not been put in operation. * * * “It best comports with public policy to arrest the illegal transaction before it is consummated.” ’ (Tyler v. Carlisle [1887], 79 Me. 210, 212, 213, 9 Atl. 356, 1 Am. St. 301.) In Morgan v. Groff [1848], 4 Barb. 524, it was said: ‘As long as money deposited with an agent for an illegal purpose remains unemployed, or if the purpose be countermanded by the principal before its application, it is a debt which may be recovered from the agent by the principal, either at law or in equity.’ ”
In Mueller v. Stoecker Cigar Co., supra, 442, the court said: “It seems to be the general holding of the courts that, so long as an illegal contract remains executory and the illegal purpose has not been put into operation, the one who has paid money thereon to the other party may repudiate the contract and recover back the money. Stover v. Flower [1903], 120 Iowa 514 [94 N. W. 1100], and cases cited; McCall v. Whaley [1908], 52 Tex. Civ. App. 646, 115 S. W. 658.”
In Aughey v. Windrem (1908), 137 Iowa 315, 321, 114 N. *394W. 1047, the court said: “One of the defenses interposed was that plaintiff was in pari delicto, and for this reason was not entitled to relief. If it be conceded that she was knowingly and voluntarily participating in an unlawful enterprise she had the right to repent of her wrong at any time before consummation in whole or in part of the illegal agreement, and sue for the return of what she had advanced in aid of its execution. Barnett v. Mendenhall [1875], 42 Iowa 296; Munns v. Donovan Com. Co. [1902], 117 Iowa 516 [91 N. W. 789]; Stover v. Flower, 120 Iowa 514 [94 N. W. 1100].
There .are many other eases. The case of Taylor v. Bowers [1876], L. R. 1 Q. B. 291, was an action to recover the value of property assigned for the purpose of defrauding creditors. A verdict was rendered for plaintiff with leave to move to enter a verdict for the defendant. A rule was obtained on the ground that the plaintiff could not by the allegations of his own fraud get back the goods from the defendant. The Queens Bench sustained the verdict, the Chief Justice, Cocbburn, delivering the opinion. The defendants then appealed to the court of appeals, where the judgment was affirmed. Both courts agreed that an illegal contract partially performed might be repudiated and the money paid upon it recovered. Lord Justice Mellish, in the court of appeals, said: “if the illegal transaction had been carried out, the plaintiff himself in my judgment, could not have recovered the goods. But the illegal transaction was not carried out; it came wholly to an end. To hold that the plaintiff is enabled to recover does not carry out the illegal transaction, but the effect is to put everybody in the same situation as they were before the illegal transaction was determined upon, and before the parties took any steps to carry it out. That, I apprehend, is the true distinction in point of law. If money is paid or goods delivered for an illegal purpose, the person who had so paid the money or delivered the goods may recover them back before the *395illegal purpose is carried out; but if he waits till the illegal purpose is carried out, or if he seeks to enforce the illegal transaction, in neither case can he maintain an action; the law will not allow that to be done.” The same rule substantially is laid down in the.following English cases: Lowery v. Bourdieu (1780), 2 Doug. 468; Tappenden v. Bandall (1801), 2 Bos. & P. 467; Hastelow v. Jackson (1828), 8 B. & C. 221; Bone v. Ekless (1860), 5 H. & N. *925; Lacaussade v. White (1798), 7 T. R. 531; Cotton V. Thurland (1793), 5 T. R. 405; Smith, v. Bickmore (1812), 4 Taunt. 474; Munt v. Stokes (1792), 4 T. R. 561.
In Morgan v. Groff (1848), 4 Barb. 524, it is held that money paid on an illegal contract, which remains executory, can be recovered back in an action founded on a disaffirmance, and on the ground that it is void. To the same effect are: Utica Ins. Co. v. Kip (1827), 8 Cow. 20; Merritt v. Millard (1868), 4 Keyes 208; White v. Franklin Bank (1839), 39 Mass. 181; Lowell v. Boston, etc., R. Co. (1839), 40 Mass. 24, 34 Am. Dec. 33.
In Thomas v. Richmond (1870), 12 Wall. 349, 20 L. Ed. 453, the court cites with approval the note of Mr. Frere to the case of Smith v. Bromley (1781), 2 Doug. 696, to the effect that a recovery can be had, as for money had and received, when the illegality consists in the contract itself, and the contract is not executed; in such case, there is a locus paenitentiae, the delictum is incomplete, the contract may be rescinded by either party.
Mr. Parsons, in his work, 2 Parsons, Contracts 746, says: “All contracts which provide that anything'shall be done which is distinctly prohibited by law, or morality, or public policy, are void, so he who advances money in consideration of a promise or undertakes to do such a thing may, at any time before it is done, rescind the contract, and prevent the thing from being done, and recover back his money.” To the same effect, see, 3 Addison, Contracts (Am. ed.) §1412; *396Chitty, 'Contracts (11th Am. ed.) 944; 1 Story, Contracts (5th ed.) §617; 2 Greenleaf, Evidence (Lewis’s ed.) §111.
It may be conceded that our own cases have gone very far in refusing aid to one who has been a party to an illegal contract, where it has been even partly executed. As suggested above, appellee is not shown to have done anything with respect to the illegal portion of the contract. It is in fact alleged that no part of it had been carried out. In one sense the contract is an entire one, as embracing both a legal and an illegal consideration, but as indicated by the decisions, they may be disassociated where the parties are not equally guilty of wrong. Such cases as Overshiner v. Wise-hart (1897), 59 Ind. 135, and Hutchins v. Weldin (1888), 114 Ind. 80, 15 N. E. 804, do not reach the question here, because in the former, the party seeking relief had been an active participant in an undertaking wholly fraudulent, and in the Hutchins case the court plants the decision on the ground that the plaintiff got all that he bargained for. So in Swain v. Bussell (1858), 10 Ind. 438, Swain got exactly what he bargained for, and was bound to know that the whole transaction was prohibited. In Board, etc. v. Garrigus (1905), 164 Ind. 589, 73 N. E. 82, 74 N. E. 249, it is pointed out that there is a distinction between cases where both parties are equally guilty of wrong, and where one has been overreached by another into the making of the contract, and also between actions to enforce, and those to rescind. In our own court, such cases are: Spaulding v. Nathan (1898), 21 Ind. App. 122, 51 N. E. 742; American Mut. Life Ins. Co. v. Mead (1906), 39 Ind. App. 215, 79 N. E. 526. The strongest case perhaps in this State, presenting the question of partial execution is Chicago, etc., R. Co. v. Southern Ind. R. Co. (1906), 38 Ind. App. 234, 70 N. E. 843, but it will be observed that the action was to enforce, and not rescind, and in that case as in the Mead case, the doctrine of Kain v. Bare (1892), 4 Ind. App. 440, 31 N. E. 205, and Regensburg v. Notestine (1891), 2 Ind. App. 97, *39727 N. E. 108, is declared that if the contract is induced by fraud, it may be rescinded.
The evidence discloses that appellant took a conveyance for property worth $10,000 or more, without any examination of it, from which the inference of his relation to the transaction in its entirety, may be readily drawn. He knew of the existence of the oil stock, and had full knowledge that it was practically of no value, and that having assented to the property being incorporated, he knew that- there ivas nothing to do but take what he could get, without any questions asked, or inquiry made, as his evidence practically discloses. It also appears that appellee received $250 a month for two months, and it is alleged he rendered full value for it. Conceding that this salary was received under the contract, if the services rendered Avere o£ that value as services, and there is no intimation to the contrary, and it also appears that he was never secretary or director, no estoppel can be predicated on that fact, for no one can be estopped by receiving what he is entitled to, or as in this case, the fair value of services rendered, in addition to the fact that it will be presumed to be a fair value. Drury v. Hayden (1884), 111 U. S. 223, 4 Sup. Ct. 405, 28 L. Ed. 408; Elliott v. Sachett (1883), 108 U. S. 132, 2. Sup. Ct. 375, 27 L. Ed. 678; Smith v. Kidd (1877), 68 N. Y. 130, 23 Am. Rep. 157.
I am impelled by these additional reasons to concurrence in affirmance of the judgment.
Note. — Reported in 106 N. E. 694, 699. As to actions on illegal contracts, see 8 Am. Dec. 691. See, also, under (1, 4) 9 Cyc. 550; (3) 31 Cyc. 333; (5) 9 Cyc. 551; (6) 29 Gyc. 1037; (7) 29 Cyc. 1035; (8) 3 C. X 725; 2 Cyc. 672; (10) 3 Cyc. 360.